DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 7, filed May 12, 2021, with respect to Claims 1-16 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-15 have been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowable for reasons discussed in Applicant’s Remarks dated May 12, 2021, and also for the reasons discussed below.
One prior art (Jiang US 20110144970A1) teaches frame buffer 219 includes a virtual display buffer set 221 and a physical display frame buffer 223.  Data provided by the virtual buffers 221 to the physical display frame buffer 223 is display data [0041].  The executable instructions, when executed, may cause the at least one processor to partition a single display’s viewable area into at least two virtual viewable areas, and emulate the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with two actual physical displays [0037].  Jiang teaches sending the display data to the physical display 101 for display in the virtual display areas 109 and 111 [0041].  Fig. 1 shows that virtual display area 109 is the main display and virtual display area 111 is a second display.  Jiang teaches partitioning a signal display’s 
Another prior art (Read US 20080205656A1) teaches display module 124 includes a private memory 422 [0036].  Display module 124 utilizes private memory 422 to securely store private information that may be accessed only by certain authorized external entities.  The contents of private memory 422 may not accessed by operating system 214 [0039].  However, Read does not teach divisibly virtualizing a contiguous planar display into a first area as a main display and a second area as a second display separate from the main display, wherein the continuous planar display is divisibly virtualized responsive to:  exposure of the display 
Another prior art (Cooray US 20180293183A1) teaches exposing private device memory to the OS, allocating that private memory among guest VMs [0218].  However, Cooray does not teach divisibly virtualizing a contiguous planar display into a first area as a main display and a second area as a second display separate from the main display, wherein the continuous planar display is divisibly virtualized responsive to:  exposure of the display information in the private physical memory to the OS; or the display information being directly provided from the private physical memory to a graphics processing unit (GPU).
Another prior art (Wyatt US008478959B1) teaches because the video memory 522 is directly accessible by the GPU and is only accessible to the host processor through the GPU 516, the video memory 522 is viewed as the privileged memory (col. 6, lines 10-14).  However, Wyatt does not teach storing display information in a private physical memory hidden from an operating system (OS); and divisibly virtualizing a contiguous planar display into a first area as a main display and a second area as a second display separate from the main display, wherein the continuous planar display is divisibly virtualized responsive to:  exposure of the display information in the private physical memory to the OS; or the display information being directly provided from the private physical memory to a graphics processing unit (GPU).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Jiang (US 20110144970A1) teaches partitioning a single display’s viewable area into at least two virtual viewable areas, and emulating the at least two virtual viewable areas as at least two emulated physical displays with an operating system such that the operating system behaves as if interfacing with at least two actual independent physical displays (Abstract).
2.	Read (US 20080205656A1) teaches display module 124 utilizes private memory 422 to securely store private information that may be accessed only by certain authorized external entities.  The contents of private memory 422 may not accessed by operating system 214 [0039].  
3.	Cooray (US 20180293183A1) teaches exposing private device memory to the OS, allocating that private memory among guest VMs [0218].  
4.	Wyatt (US008478959B1) teaches because the video memory 522 is directly accessible by the GPU and is only accessible to the host processor through the GPU 516, the video memory 522 is viewed as the privileged memory (col. 6, lines 10-14).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JH
/JONI HSU/Primary Examiner, Art Unit 2611